DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 21-40 are pending in this application.
Interview Summary
The Examiner, after obtaining authorization from SPE William Vaughn, telephoned applicant’s representative, Mr. Kessler, to indicate that the application is subject to double patenting rejection over previously issued patents 10825159, 10,037,602, 9,324,154, 8,718,387, 8,705,877, 9,672,609. Applicant agreed to file electronic Terminal Disclaimer to place the application in condition for allowance. Double Patenting
Terminal Disclaimer filed by Applicant on 04/21/2022 has been approved.
Allowable Subject Matter
Claims 21-40 (Renumbered 1-20) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481